December 19, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street NE Washington, D.C.20549-4644 Subject: Nationwide Variable Account-II of Nationwide Life Insurance Company SEC File No. 333-103093 CIK No. 0000356514 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Variable Account-II (the “Variable Account”) and Nationwide Life Insurance Company (the "Company"), we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 21 to the Registration Statement for the Company and the Variable Account which became effective December 15, 2008. Please contact the undersigned at (614) 249-3492 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ DARRELL PIERRE Darrell Pierre Assistant General Counsel
